UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-2227



HANNATU SHEHU,

                                                             Petitioner,

          versus


JOHN ASHCROFT, United States Attorney General,

                                                             Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A72-189-297)


Submitted:   October 3, 2003                 Decided:   October 22, 2003


Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Chidi A. Ogolo, OGOLO & ASSOCIATES, Washington, D.C.; Kele C.
Onyejekwe, Washington, D.C., for Petitioner. Robert D. McCallum,
Jr., Assistant Attorney General, Norah Ascoli Schwarz, Senior
Litigation Counsel, John C. Cunningham, Senior Litigation Counsel,
Office of Immigration Litigation, Civil Division, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Hannatu Shehu, a native and citizen of Nigeria, petitions this

court for review of an order of the Board of Immigration Appeals

(Board) affirming the decision of the immigration judge (IJ), which

found   that   Shehu’s   conditional   status   as   a   lawful    permanent

resident was properly terminated.

     We conclude that the Attorney General has met his burden of

establishing that the facts alleged in Shehu’s petition to remove

the conditions are not true and that the petition was properly

denied.   8 U.S.C. § 1186a(c)(3)(D) (2000); 8 C.F.R. § 1216.4(d)(2)

(2003).   After reviewing the record, we hold that the IJ’s finding

of removability is supported by substantial evidence.             See Mendes

v. INS, 197 F.3d 6, 12-13 (1st Cir. 1999) (IJ’s denial of petition

to remove conditional status on grounds of fraudulent marriage is

reviewed for substantial evidence).

     We reject Shehu’s argument that the Attorney General erred in

allowing her to file a second Form-I-751 petition, as we conclude

that the statute allows the Attorney General some flexibility in

construing the applicable time limits. See Matter of Nwokoma, 20 I.

& N. Dec. 899, 902 (BIA 1994).     We lack jurisdiction to review the

IJ’s denial of a request for voluntary departure, as affirmed by

the Board.     8 U.S.C. § 1229c(f) (2000).

     Accordingly, we deny the petition for review.           We grant the

Attorney General’s unopposed motion to strike a portion of the


                                   2
reply brief.   We dispense with oral argument because the facts and

legal arguments are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                   PETITION DENIED




                                 3